DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it has more than 150 words and has phrase “present disclosure” in line 1.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
In page 11, 3rd paragraph, line 6, “305” is not shown in FIG. 3.  
In page 14, 3rd paragraph, “301”, “300”, “305” and “306” are not found I FIG. 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Karlinsky et al (U.S PG-PUB NO. 20170177997 A1) in view of Lehman (U.S PG-PUB NO. 20030086081 A1), and further in view of Namiki (U.S PG-PUB NO. 20190012579 A1) .
-Regarding claim 1, Karlinsky discloses a method for generating defect data of a target domain using defect data of a source domain (Abstract; FIGS. 1-9; [0009], “examination-related application”; [0013]-[0020]; [0040], “application-specific data”; Table 1; [0094]), executed on one or more processors of a computing device (FIG. 1; [0040]), the method comprising (Abstract; FIGS. 1-9): inputting a defect data of the source domain (FIG. 4, block 402; FIGS. 3, 5-9; FIG. 1, blocks 105, 111; [0016], “defects presented in the first training samples”; [0072]), to which a first mask is applied ([0016], “ground truth … defects”; [0067]; [0068], “defect mask images”; [0069], “mask examination”; Tables 1-3) and a defect data of the source domain, to which the first mask is not applied (FIG. 4, block 401; FIGS. 5-9; [0016]; [0067], “application-specific defect-related data”; [0073]; [0077]-[0078]; [0082]; Table 1, “defect images”), to a reconstruction algorithm (FIG.1, DNN 112; FIG. 4, blocks 403-404); first training the reconstruction algorithm to generate a defect data of the source domain (FIG. 4, blocks 403-404; [0060], “reconstructing”; [0076]; [0077], “augmented … cropping … synthetic data”; [0080]; [0084]; FIGS. 3, 5-9), to which the first mask is reconstructed (FIG. 3; FIG. 4, block 404; [0077]; [0084]; [0090];  [0127]); inputting a normal data of the source domain (FIG. 4, block 402; FIGS. 3, 5-9; FIG. 1, blocks 105, 111 (a person skilled in the art would understand that first training samples and corresponding ground truth data include both defect data and non-defect data. The same neural network is trained for both defect data sets and non-defect data sets. See reference JP 2005-156334A)), to which a second mask is applied ([0087]; [0089], “defining regions of interest (ROIs)”;[0092]) and a normal data of the source domain, to which the second mask is not applied (FIG. 4, block 401; FIGS. 3, 5-9), to the reconstruction algorithm (FIG.1, DNN 112; FIG. 4, blocks 403-404; FIGS. 3, 5-9); second training the reconstruction algorithm to generate a normal data of the source domain (FIG. 4, blocks 403-404; [0060], “reconstructing”; [0076]; [0077], “augmented … cropping … synthetic data”; [0080]; [0084]; FIGS. 3, 5-9), to which the second mask is reconstructed (FIG. 4, block 404; [0077]; [0127]); inputting a normal data of the target domain (FIGS. 5a-5b, block 507; [0103]; [0094]), to which the second mask is applied ([0087]; [0089], “defining regions of interest (ROIs)”;[0092]) and a normal data of the target domain (FIGS. 5a-5b, block 505, FP sample; [0094]-[0095]), to which the second mask is not applied (FIGS. 5a-5b, block 505, FP sample), to the reconstruction algorithm (FIGS. 5a-5b, blocks 506, 508; [0094]; [0084]); and third training the reconstruction algorithm to generate a normal data of the target domain, to which the second mask is reconstructed (FIGS. 5a-5b, block 509).
	Karlinsky does define regions of interest (ROIs) for normal data ([0087]; [0089]; [0092]). Karlinsky does not indicate that a mask is used to define ROIs, though a person skilled in the art would understand that a bounding box or mask has to be used associated with ROIs.
In the same field of endeavor, Lehman teaches a method of reticle or mask inspection, comprising generating a test reticle comprising a plurality of test pattern-features; manufacturing a wafer using the reticle; and determining a transfer of plurality of pattern features from wafer and determining if the detected defect has a consequence using neural networks (Lehman: Abstract; FIGS. 1-5; [0002]). Lehman teaches apply second mask to normal data (Lehman: [0002]-[0003]; [0007], “pattern features … Both design features and test defects can be inspected for transferability”; [0072]; [0086], “design features”; [0094]; [0106]; FIGS 1-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karlinsky with the teaching of Lehman by using a second mask to include design features in the training sets in order to generate more meaningful data sets, and improve the performance of reconstruction algorithm and defect detection. 
Karlinsky in view of Lehman provides a view to generate training data by using ground truth data associated with first mask (Karlinsky: defect mask) and second mask (Karlinsky: ROIs; Lehman: “design features”). Karlinsky in view of Lehman does not provide an example with details to construct mask image. A person skilled in the art would understand how to create mask images.
However, Namiki is an analogous art pertinent to the problem to be solved in this application and further discloses an example with details to construct masks and generate training data (Namiki: FIGS. 1-13).
Namiki teaches capturing an inspection target on which a symbol indicating a defect is marked and creating training data consisting of a training image which is the image as inputted (Namiki: Abstract; [0068]-). Namiki further teaches inputting a defect data of the source domain (Namiki: FIG. 2, unit 42, 33; [0067]-[0069]; FIGS. 3, 13A-13B), to which a first mask is applied and a defect data of the source domain, to which the first mask is not applied, to a reconstruction algorithm; first training the reconstruction algorithm to generate a defect data of the source domain, to which the first mask is reconstructed; inputting a normal data of the source domain, to which a second mask is applied and a normal data of the source domain, to which the second mask is not applied, to the reconstruction algorithm; second training the reconstruction algorithm to generate a normal data of the source domain, to which the second mask is reconstructed (Namiki: FIGS. 1-4; 13A-13B; [0026]; [0031]; [0054]-[0056]; [0083])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Karlinsky in view of Lehman with the teaching of Namiki by using the mask creation and training data generation method in order to efficiently generate training data for machine learning.
-Regarding claim 3, the modification further discloses  wherein the defect data and the normal data is image data (Karlinsky: Abstract; FIGS. 3-9; Tables 1-3).
	-Regarding claim 4, Karlinsky in view of Lehman, and further in view of Namiki discloses the method of claim 1.
	Karlinsky in view of Lehman is silent to teach the first mask and the second mask are distinguished by different colors.
However, Namiki is an analogous art pertinent to the problem to be solved in this application and further discloses the first mask and the second mask are distinguished by different colors (Namiki: [0016], “specific shape or specific color”; [0059]-[0062]; [0079], “distinguished from the shape, color or the like”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Karlinsky in view of Lehman with the teaching of Namiki by using the mask creation and training data generation method in order to efficiently generate training data for machine learning.
-Regarding claim 5, Karlinsky in view of Lehman, and further in view of Namiki discloses the method of claim 1.
	Karlinsky in view of Lehman is silent to teach  the second mask is a same or different shape as the first mask.
However, Namiki is an analogous art pertinent to the problem to be solved in this application and further discloses  the second mask is a same or different shape as the first mask (Namiki: [0016], “specific shape or specific color”; [0060], “various shape”; [0061]; [0079], “distinguished from the shape, color or the like”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Karlinsky in view of Lehman with the teaching of Namiki by using the mask creation and training data generation method in order to efficiently generate training data for machine learning.
-Regarding claim 6, Karlinsky in view of Lehman, and further in view of Namiki discloses the method of claim 1.
Karlinsky is silent to teach wherein the source domain and the target domain have different patterns or shapes.
In the same field of endeavor, Lehman teaches a method of reticle or mask inspection, comprising generating a test reticle comprising a plurality of test pattern-features; manufacturing a wafer using the reticle; and determining a transfer of plurality of pattern features from wafer and determining if the detected defect has a consequence using neural networks (Lehman: Abstract; FIGS. 1-5; [0002]). Lehman teaches wherein the source domain and the target domain have different patterns or shapes (Lehman: [0068], “design features … test defects”; [0070]; FIG. 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karlinsky with the teaching of Lehman by using a second mask to include design features in the training sets in order to generate more meaningful data sets, and improve the performance of reconstruction algorithm and defect detection.
-Regarding claim 12, Karlinsky discloses a non-transitory computer readable medium storing a computer program (FIG. 1; [0040]), wherein when the computer program is executed by one or more processors of a computing device ([0020]; [0137]), the computer program performs an operation ([0020]; [0137]), and the operations comprise (Abstract; FIGS. 1-9; [0094]): inputting a defect data of a source domain (FIG. 4, block 402; FIGS. 3, 5-9; FIG. 1, blocks 105, 111; [0016], “defects presented in the first training samples”; [0072]), to which a first mask is applied ([0016], “ground truth … defects”; [0067]; [0068], “defect mask images”; [0069], “mask examination”; Tables 1-3) and a defect data of the source domain, to which the first mask is not applied (FIG. 4, block 401; FIGS. 5-9; [0016]; [0067], “application-specific defect-related data”; [0073]; [0077]-[0078]; [0082]; Table 1, “defect images”), to a reconstruction algorithm (FIG.1, DNN 112; FIG. 4, blocks 403-404); first training the reconstruction algorithm to generate a defect data of the source domain (FIG. 4, blocks 403-404; [0060], “reconstructing”; [0076]; [0077], “augmented … cropping … synthetic data”; [0080]; [0084]; FIGS. 3, 5-9), to which the first mask is reconstructed (FIG. 3; FIG. 4, block 404; [0077]; [0084]; [0090];  [0127]); inputting a normal data of the source domain (FIG. 4, block 402; FIGS. 3, 5-9; FIG. 1, blocks 105, 111 (a person skilled in the art would understand that first training samples and corresponding ground truth data include both defect data and non-defect data. The same neural network is trained for both defect data sets and non-defect data sets. See reference JP 2005-156334A)), to which a second mask is applied ([0087]; [0089], “defining regions of interest (ROIs)”;[0092]) and a normal data of the source domain, to which the second mask is not applied (FIG. 4, block 401; FIGS. 3, 5-9), to the reconstruction algorithm (FIG.1, DNN 112; FIG. 4, blocks 403-404; FIGS. 3, 5-9); second training the reconstruction algorithm to generate a normal data of the source domain (FIG. 4, blocks 403-404; [0060], “reconstructing”; [0076]; [0077], “augmented … cropping … synthetic data”; [0080]; [0084]; FIGS. 3, 5-9), to which the second mask is reconstructed (FIG. 4, block 404; [0077]; [0127]); inputting a normal data of a target domain (FIGS. 5a-5b, setup 520, block 505, FP sample; [0094]-[0095]), to which the second mask is applied ([0087]; [0089], “defining regions of interest (ROIs)”;[0092]) and a normal data of the target domain (FIGS. 5a-5b, block 505, FP sample; [0094]-[0095]), to which the second mask is not applied (FIGS. 5a-5b, block 505, FP sample), to the reconstruction algorithm (FIGS. 5a-5b, blocks 506, 508; [0094]; [0084]); and third training the reconstruction algorithm to generate a normal data of the target domain, to which the second mask is reconstructed (FIGS. 5a-5b, block 509).
Karlinsky does define regions of interest (ROIs) for normal data ([0087]; [0089]; [0092]). Karlinsky does not indicate that a mask is used to define ROIs, though a person skilled in the art would understand that a bounding box or mask has to be used associated with ROIs.
In the same field of endeavor, Lehman teaches a method of reticle or mask inspection, comprising generating a test reticle comprising a plurality of test pattern-features; manufacturing a wafer using the reticle; and determining a transfer of plurality of pattern features from wafer and determining if the detected defect has a consequence using neural networks (Lehman: Abstract; FIGS. 1-5; [0002]). Lehman teaches apply second mask to normal data (Lehman: [0002]-[0003]; [0007], “pattern features … Both design features and test defects can be inspected for transferability”; [0072]; [0086], “design features”; [0094]; [0106]; FIGS 1-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karlinsky with the teaching of Lehman by using a second mask to include design features in the training sets in order to generate more meaningful data sets, and improve the performance of reconstruction algorithm and defect detection.
Karlinsky in view of Lehman provides a view to generate training data by using ground truth data associated with first mask (Karlinsky: defect mask) and second mask (Karlinsky: ROIs; Lehman: “design features”). Karlinsky in view of Lehman does not provide an example with details to construct mask image. A person skilled in the art would understand how to create mask images.
However, Namiki is an analogous art pertinent to the problem to be solved in this application and further discloses an example with details to construct masks and generate training data (Namiki: FIGS. 1-13).
Namiki teaches capturing an inspection target on which a symbol indicating a defect is marked and creating training data consisting of a training image which is the image as inputted (Namiki: Abstract; [0068]-). Namiki further teaches inputting a defect data of the source domain (Namiki: FIG. 2, unit 42, 33; [0067]-[0069]; FIGS. 3, 13A-13B), to which a first mask is applied and a defect data of the source domain, to which the first mask is not applied, to a reconstruction algorithm; first training the reconstruction algorithm to generate a defect data of the source domain, to which the first mask is reconstructed; inputting a normal data of the source domain, to which a second mask is applied and a normal data of the source domain, to which the second mask is not applied, to the reconstruction algorithm; second training the reconstruction algorithm to generate a normal data of the source domain, to which the second mask is reconstructed (Namiki: FIGS. 1-4; 13A-13B; [0026]; [0031]; [0054]-[0056]; [0083])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Karlinsky in view of Lehman with the teaching of Namiki by using the mask creation and training data generation method in order to efficiently generate training data for machine learning.
-Regarding claim 13, Karlinsky discloses  a computing device for generating defect data of a target domain using defect data of a source domain (Abstract; FIGS. 1-9; [0009], “examination-related application”; [0013]-[0020]; [0040], “application-specific data”; Table 1; [0094]), including: one or more processors (FIG. 1; [0040]); and a memory storing program codes executable in the one or more processors (FIG. 1; [0020]; [0022]; [0040]; [0137]), and wherein the one or more processors are configured to (Abstract; FIGS. 1-9): input a defect data of the source domain (FIG. 4, block 402; FIGS. 3, 5-9; FIG. 1, blocks 105, 111; [0016], “defects presented in the first training samples”; [0072]) to which a first mask is applied ([0016], “ground truth … defects”; [0067]; [0068], “defect mask images”; [0069], “mask examination”; Tables 1-3) and a defect data of the source domain, to which the first mask is not applied (FIG. 4, block 401; FIGS. 5-9; [0016]; [0067], “application-specific defect-related data”; [0073]; [0077]-[0078]; [0082]; Table 1, “defect images”), to a reconstruction algorithm (FIG.1, DNN 112; FIG. 4, blocks 403-404); first train the reconstruction algorithm to generate a defect data of the source domain (FIG. 4, blocks 403-404; [0060], “reconstructing”; [0076]; [0077], “augmented … cropping … synthetic data”; [0080]; [0084]; FIGS. 3, 5-9), to which the first mask is reconstructed (FIG. 3; FIG. 4, block 404; [0077]; [0084]; [0090];  [0127]); input a normal data of the source domain (FIG. 4, block 402; FIGS. 3, 5-9; FIG. 1, blocks 105, 111 (a person skilled in the art would understand that first training samples and corresponding ground truth data include both defect data and non-defect data. The same neural network is trained for both defect data sets and non-defect data sets. See reference JP 2005-156334A)), to which a second mask is applied ([0087]; [0089], “defining regions of interest (ROIs)”;[0092]) and a normal data of the source domain, to which the second mask is not applied (FIG. 4, block 401; FIGS. 3, 5-9), to the reconstruction algorithm (FIG.1, DNN 112; FIG. 4, blocks 403-404; FIGS. 3, 5-9); second train the reconstruction algorithm to generate a normal data of the source domain (FIG. 4, blocks 403-404; [0060], “reconstructing”; [0076]; [0077], “augmented … cropping … synthetic data”; [0080]; [0084]; FIGS. 3, 5-9), to which the second mask is reconstructed (FIG. 4, block 404; [0077]; [0127]); input a normal data of the target domain (FIGS. 5a-5b, block 507; [0103]; [0094]), to which the second mask is applied ([0087]; [0089], “defining regions of interest (ROIs)”;[0092]) and a normal data of the target domain (FIGS. 5a-5b, block 505, FP sample; [0094]-[0095]), to which the second mask is not applied (FIGS. 5a-5b, block 505, FP sample), to the reconstruction algorithm (FIGS. 5a-5b, blocks 506, 508; [0094]; [0084]); and third train the reconstruction algorithm to generate a normal data of the target domain, to which the second mask is reconstructed (FIGS. 5a-5b, block 509).
Karlinsky does define regions of interest (ROIs) for normal data ([0087]; [0089]; [0092]). Karlinsky does not indicate that a mask is used to define ROIs, though a person skilled in the art would understand that a bounding box or mask has to be used associated with ROIs.
In the same field of endeavor, Lehman teaches a method of reticle or mask inspection, comprising generating a test reticle comprising a plurality of test pattern-features; manufacturing a wafer using the reticle; and determining a transfer of plurality of pattern features from wafer and determining if the detected defect has a consequence using neural networks (Lehman: Abstract; FIGS. 1-5; [0002]). Lehman teaches apply second mask to normal data (Lehman: [0002]-[0003]; [0007], “pattern features … Both design features and test defects can be inspected for transferability”; [0072]; [0086], “design features”; [0094]; [0106]; FIGS 1-5).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Karlinsky with the teaching of Lehman by using a second mask to include design features in the training sets in order to generate more meaningful data sets, and improve the performance of reconstruction algorithm and defect detection.
Karlinsky in view of Lehman provides a view to generate training data by using ground truth data associated with first mask (Karlinsky: defect mask) and second mask (Karlinsky: ROIs; Lehman: “design features”). Karlinsky in view of Lehman does not provide an example with details to construct mask image. A person skilled in the art would understand how to create mask images.
However, Namiki is an analogous art pertinent to the problem to be solved in this application and further discloses an example with details to construct masks and generate training data (Namiki: FIGS. 1-13).
Namiki teaches capturing an inspection target on which a symbol indicating a defect is marked and creating training data consisting of a training image which is the image as inputted (Namiki: Abstract; [0068]-). Namiki further teaches inputting a defect data of the source domain (Namiki: FIG. 2, unit 42, 33; [0067]-[0069]; FIGS. 3, 13A-13B), to which a first mask is applied and a defect data of the source domain, to which the first mask is not applied, to a reconstruction algorithm; first training the reconstruction algorithm to generate a defect data of the source domain, to which the first mask is reconstructed; inputting a normal data of the source domain, to which a second mask is applied and a normal data of the source domain, to which the second mask is not applied, to the reconstruction algorithm; second training the reconstruction algorithm to generate a normal data of the source domain, to which the second mask is reconstructed (Namiki: FIGS. 1-4; 13A-13B; [0026]; [0031]; [0054]-[0056]; [0083])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Karlinsky in view of Lehman with the teaching of Namiki by using the mask creation and training data generation method in order to efficiently generate training data for machine learning.
Allowable Subject Matter
Claim 2 and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664